DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 19217422, filed on 18 Sept. 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Dec. 18, 2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 5, 8 – 10 and 12 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bordes (US 9,772,397).
As to claims 1 and 12 – 15, Bordes discloses a method of radar ranging, comprising: 
transmitting a digitally-modulated signal comprising, successively in time, for each sequence in a plurality Nseq of sequences, a plurality M+1 of repeats of said sequence, wherein each sequence consists of a plurality L (col. 11 lines. 34 – 36 where “c” is the sequence.  See also 12 ll. 35 “periodic codes” see also col. 11 ll. 52 “M repetitions of c”), 
of digitally-modulated chips (col. 7 ll. 50 – 52 “0s indicate no phase shift and 1s indicate a 180 degree (π radian) phase shift.”), 
wherein at least one sequence in the plurality of sequences is different from another sequence in the plurality of sequences (col. 14 ll. 16 – 20 “change the spreading code used …”); 
receiving a version of the digitally-modulated signal scattered by one or more physical targets (Assuming there is in fact a target within ranging SNR thresholding requirements, see col. 8 ll. 27 “echo” see also 8 ll. 6 “target” see also col. 8 ll. 29 “time delay”); 
for each sequence in the plurality of sequences, performing a preliminary target estimation (col. 8 “time delays for which there will be high magnitude correlation values.”); and 
using each of the preliminary target estimations for all sequences in the plurality of sequences, performing a final target estimation (col. 14 ll. 16 – 25 “If the code is changed periodically and an average of correlations are computed, the ghost targets will be averaged out.).
Claims 12 and 14 comprises only a subset of claim 1 thus claims 12 and 14 are also rejected Mutatis Mutandis in view of claim 1.  Claims 13 and 15 is an apparatus claims with features corresponding to a subset of claim 1 thus claims 13 and 15 are also rejected Mutatis Mutandis in view of claim 1.  
As to claim 4, Bordes discloses the method of claim 1, wherein the digitally-modulated signal is modulated using phase- modulated continuous wave, PMCW, modulation (col. 2 ll. 8 – 13 PMCW).
As to claim 5, Bordes discloses the method of claim 4, wherein each the digitally-modulated chip signifies either transmission of a nominal phase carrier or transmission of a reversed-phase carrier (col. 7 ll. 43 – 52 Figs. 5 – 6).
As to claim 8, Bordes discloses the method of claim 1, wherein each preliminary target estimation is a target range profile (col. 14 ll. 16 – 20 “correlations”) and/or said final target estimation is a range-doppler map or a range-doppler-angle map (col. 5 ll. 50 – 60 describes a range-Doppler-angle map creation as shown in Fig. 3).
As to claim 9, Bordes discloses the method of claim 1 employed for multiple-in multiple-out, MIMO, radar ranging (Fig. 8).
As to claim 10, Bordes disclose the method of claim 9, wherein the digitally-modulated signal is concurrently transmitted by a plurality of transmitters (col. 9 ll. 41 – 46), wherein each sequence of the plurality of sequences, as transmitted by each transmitter of the plurality of transmitters, is modified by an orthogonal outer code (col. 11. Ll. 20 – 65 Hadamard outer coding.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Borders in view of Ahmad (“Impact of even and odd order non-linearity on PMCW radars”) as provided for on IDS.
As to claim 3, Bordes does not teach the method of claim 1, wherein each of the sequences in the plurality of sequences are m- sequences or almost-perfect sequences, APS.
In same field of endeavor, Ahmad teaches APS has desirable properties such as ideal delay for correlation (Section III. Sequence Type Sub-Section B. Almost perfect sequences).
In view of Ahamd, it would have been obvious to modify the modulation in Borders in order to have APS in order to improve correlation thereby improving signal-to-noise.  
Claims 6 – 7 are rejected under 35 U.S.C. 103 as being obvious over Borders in view of Levanon (US 6,392,588).
As to claim 6, Bordes does not teach the method of claim 1, wherein the digitally-modulated signal is modulated using orthogonal frequency division multiplex, OFDM, modulation.
In the same field of endeavor, Levanon teaches OFDM.  See col. 2 ll. 44 – 54; col. 3 ll. 25 – 33.  
In view of the teachings of Levanon, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the signals taught by Bordes to include OFDM thereby mitigating interference thus improving signal-to-noise.   
As to claim 7, Bordes in view of Levanon teaches the method of claim 6, wherein each of the digitally-modulated chip signifies, for each OFDM sub-carrier, a phase shift, each OFDM sub-carrier having a same amplitude (Levanon col. 4 29 – 35 “same amplitude in the subcarriers.”  Note that the modification of Borders in view of Levanon in claim 6 would not require changing any of the amplitudes of any of the subcarriers to be different thus reducing the line of codes that one of ordinary skill would have to implement thereby reducing costs.).
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Borders in view of Nam (US 2020/0081110).
As to claim 11, Borders does not teach the method of any one of claim 9, wherein the sequences of the plurality of sequences of the digitally-modulated signal are alternatingly transmitted by each transmitter of a plurality of transmitters.
Time-division multiplexing (TDM) is well-known in the art to reduce mutual interference and improve resolution by separating which pulses go with which transmitters.  See e.g. Nam Para. 43 which provides for explicit teaching o TDM.
In view of what is considered well-known in the art including the teachings of Nam, it would have been obvious to modify the transmissions of Bordes to comply with TDM in order to improve resolution and reducing interference without the need for Hadamard codes thereby reducing the complexity of software encoding thus saving costs.  
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Borders in view of Bergamo (US 2009/0103593).
As to claim 2, Borders teaches the method of claim 1, wherein each sequence in the plurality of sequences is different from every other sequence of the plurality of sequences (col. 14 ll. 16 – 25 “If the code is changed periodically and an average of correlations are computed, the ghost targets will be averaged out.  Thus, it would be implicit that every sequence is different from every other sequence.).
In the interest of compact prosecution (Applicant may argue that Bordes does not provide an explicit teaching.), Bergamo explicitly teaches “the transmitted spread spectrum signal includes code division multiplexing using superposed pseudo-noise sequences or codes derived from a common base sequence, each with a different cyclic shift-phase and used to spread a different modulated symbol, including symbols resulting from BPSK, M-ary PSK and M-ary QAM modulations (Para. 60).”
In view of the teachings of Bergamo, it would have been obvious to have used all different sequences as already suggested by Borders in order to further improve the mitigation of ghosts thereby improving accuracy.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648